Opinion by
Kincheloe, J.
Following United States v. Schapiro (24 C. C. P. A. 343, T. D. 48771) and J. Milton Hagy Waste Works v. United States (2 Cust. Ct. 385, C. D. 162), and in accordance with stipulation of counsel that certain of the cotton rags are similar to those involved in the cited cases, the protests were sustained as to the percentage of rags which were the same as those held free as rags used chiefly for paper making in the Schapiro case, supra, and as set out in the , decision herein.